Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in response to the Amendment dated February 15, 2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Arguments
Election/Restrictions
Claims 1 and 14-21 are allowable. The restriction requirement between species, as set forth in the Office action mailed on August 25, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of August 25, 2021 is withdrawn.  Claims 5-13, directed to first member species and second member species, and reaction group species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over 

the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Specification
The disclosure has been objected to because of minor informalities.
	The objection of disclosure has been withdrawn in view of Applicant’s amendment.

Claim Objections
Claim 4 has been objected to because of minor informalities.
  	The objection of claim 4 has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 112
Claim 23 has been rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
	The rejection of claim 23 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, has been withdrawn in view of Applicant’s amendment.


Claim Rejections - 35 USC § 102/103
Claim(s) 1, 14-16 and 21-23 have been rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Torii et al. (US Patent No. 5,968,335).
	The rejection of claims 1, 14-16 and 21-23 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Torii et al. has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
Claims 17-20 have been rejected under 35 U.S.C. 103 as being unpatentable over Torii et al. (US Patent No. 5,968,335) as applied to claims 1, 14-16 and 21-23 above.
	The rejection of claims 17-20 under 35 U.S.C. 103 as being unpatentable over Torii et al. as applied to claims 1, 14-16 and 21-23 above has been withdrawn in view of Applicant’s 
amendment.

Response to Amendment
Claim Rejections - 35 USC § 112
Claims 3-13 and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3
	line 2, it appears that the “CF3SO2Cl” is the same as the CF3SO2Cl recited in claim 1, line 6.
The subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

	line 2, it appears that the “2-acetylpyrrole” is further limiting the heteroarene recited in claim 1, line 8. However, the claim language is unclear as to whether it is.

Claim 5
	line 2, it appears that the “CF3SO2Cl” is the same as the CF3SO2Cl recited in claim 1, line 6.
The subsequent mention of an element is to be modified by the definite article “the”, 
“said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

	line 3, it appears that the “
    PNG
    media_image1.png
    90
    92
    media_image1.png
    Greyscale
” is further limiting the arene recited in claim 1, line 8. However, the claim language is unclear as to whether it is.

	line 3, it appears that “a synthesized organic molecule comprising 	
    PNG
    media_image2.png
    96
    98
    media_image2.png
    Greyscale
” is further limiting the synthesized organic molecule recited in claim 1, line 11. However, the claim language is unclear as to whether it is.

	line 4, it appears that the “
    PNG
    media_image3.png
    108
    124
    media_image3.png
    Greyscale
” is further limiting the arene recited in claim 1, line 8. However, the claim language is unclear as to whether it is.

	line 4, it appears that “a synthesized organic molecule comprising 
    PNG
    media_image4.png
    100
    106
    media_image4.png
    Greyscale
” is further limiting the synthesized organic molecule recited in claim 1, line 11. However, the claim language is unclear as to whether it is.

	line 5, it appears that the “
    PNG
    media_image5.png
    106
    60
    media_image5.png
    Greyscale
” is further limiting the arene recited in claim 1, line 

8. However, the claim language is unclear as to whether it is.

	line 5, it appears that “a synthesized organic molecule comprising 
    PNG
    media_image6.png
    112
    70
    media_image6.png
    Greyscale
” is further limiting the synthesized organic molecule recited in claim 1, line 11. However, the claim language is unclear as to whether it is.

	line 6, it appears that the “
    PNG
    media_image7.png
    64
    88
    media_image7.png
    Greyscale
” is further limiting the heteroarene recited in claim 1, line 8. However, the claim language is unclear as to whether it is.

	line 6, it appears that “a synthesized organic molecule comprising 
    PNG
    media_image8.png
    70
    116
    media_image8.png
    Greyscale
” is further limiting the synthesized organic molecule recited in claim 1, line 11. However, the claim language is unclear as to whether it is.

	line 7, it appears that the “
    PNG
    media_image9.png
    60
    76
    media_image9.png
    Greyscale
” is further limiting the heteroarene recited in 
claim 1, line 8. However, the claim language is unclear as to whether it is.

	line 7, it appears that “a synthesized organic molecule comprising 
    PNG
    media_image10.png
    72
    98
    media_image10.png
    Greyscale
” is further limiting the synthesized organic molecule recited in claim 1, line 11. However, the claim language is unclear as to whether it is.

Claim 6
	lines 1-2, it appears that the “CF3SO2Cl” is the same as the CF3SO2Cl recited in claim 1, line 6.
The subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

	line 3, it appears that the “
    PNG
    media_image11.png
    80
    98
    media_image11.png
    Greyscale
” is further limiting the heteroarene recited in claim 1, line 8. However, the claim language is unclear as to whether it is.

	lines 3-4, it appears that “a synthesized organic molecule comprising 

    PNG
    media_image12.png
    78
    142
    media_image12.png
    Greyscale
” is further limiting the synthesized organic molecule recited in claim 1, 

line 11. However, the claim language is unclear as to whether it is.

	line 5, it appears that the “
    PNG
    media_image13.png
    78
    126
    media_image13.png
    Greyscale
” is further limiting the heteroarene recited in claim 1, line 8. However, the claim language is unclear as to whether it is.

	lines 5-6, it appears that “a synthesized organic molecule comprising 
    PNG
    media_image14.png
    96
    142
    media_image14.png
    Greyscale
” is further limiting the synthesized organic molecule recited in claim 1, line 11. However, the claim language is unclear as to whether it is.

	line 7, it appears that the “
    PNG
    media_image15.png
    82
    120
    media_image15.png
    Greyscale
” is further limiting the heteroarene recited in claim 1, line 8. However, the claim language is unclear as to whether it is.

	lines 7-8, it appears that “a synthesized organic molecule comprising 

    PNG
    media_image16.png
    76
    134
    media_image16.png
    Greyscale
” is further limiting the synthesized organic molecule recited in claim 1, line 

11. However, the claim language is unclear as to whether it is.

	line 9, it appears that the “
    PNG
    media_image17.png
    140
    118
    media_image17.png
    Greyscale
” is further limiting the heteroarene recited in claim 1, line 8. However, the claim language is unclear as to whether it is.

	lines 9-10, it appears that “a synthesized organic molecule comprising 
    PNG
    media_image18.png
    146
    146
    media_image18.png
    Greyscale
” is further limiting the synthesized organic molecule recited in claim 1, line 11. However, the claim language is unclear as to whether it is.

Claim 7
	line 2, it appears that the “CF3SO2Cl” is the same as the CF3SO2Cl recited in claim 1, line 6.
The subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

	line 2, it appears that the “4-phenyl butene” is further limiting the alkene recited in claim 1, line 8. However, the claim language is unclear as to whether it is.

Claim 9
	line 2, it appears that the “CF3SO2Cl” is the same as the CF3SO2Cl recited in claim 1, line 6.
The subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

	line 2, it appears that “an alkene” is the same as the alkene recited in claim 1, line 8. However, the claim language is unclear as to whether it is.
The subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

Claim 11
	Claim 1, lines 4-8, recite “wherein the reaction group comprises a sequential reaction pair comprising a first member comprising CF3SO2CI, CF3SO2Br, CF3SO2I, CF3SO2Na, Zn(SO2CO3)2, or NaSO2CF3, and a second member comprising an arene, heteroarene, or alkene”.
	Claim 11, lines 1-4, recite “wherein the reaction group comprises a redox reaction pair 

comprising a first member comprising a molecule for reduction and a second member comprising an amine or styrene”.
	It is unclear from the claim language what the relationship is between the redox reaction pair and the sequential reaction pair of the reaction group.

Claim 12
	line 3, it is unclear from the claim language which second member “the second member” is the subsequent mention of. Is it the second member recited in claim 1, line 8, or claim 11, lines 3-4. 

Claim 1, line 8, recites ““a second member comprising an arene, heteroarene, or alkene”.
	Claim 11, lines 3-4, recite “a second member comprising an amine or styrene”.
Claim 12, lines 3-7, recite “the second member comprises

    PNG
    media_image19.png
    172
    546
    media_image19.png
    Greyscale






    PNG
    media_image20.png
    336
    568
    media_image20.png
    Greyscale
”.
	There are three introductions as to what the second member comprises. It is unclear from the claim language what their relationship is. 

	line 3, it appears that “a synthesized organic molecule comprising 
    PNG
    media_image21.png
    160
    146
    media_image21.png
    Greyscale
” is further limiting the synthesized organic molecule recited in claim 1, line 11. However, the claim language is unclear as to whether it is.

	line 5, it appears that “a synthesized organic molecule comprising 


    PNG
    media_image22.png
    124
    148
    media_image22.png
    Greyscale
” is further limiting the synthesized organic molecule recited in claim 1, line 11. However, the claim language is unclear as to whether it is.

	line 7, it appears that “a synthesized organic molecule comprising 
    PNG
    media_image23.png
    144
    154
    media_image23.png
    Greyscale
” is further limiting the synthesized organic molecule recited in claim 1, line 11. However, the claim language is unclear as to whether it is.

Claim 13
	line 2, it appears that the “styrene” is the same as the styrene recited in claim 11, line 4. However, the claim language is unclear as to whether it is.
The subsequent mention of an element is to be modified by the definite article “the”, 
“said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

Claim 22

	Claim 1, lines 4-8, recite “wherein the reaction group comprises a sequential reaction pair comprising a first member comprising CF3SO2CI, CF3SO2Br, CF3SO2I, CF3SO2Na, Zn(SO2CO3)2, or NaSO2CF3 and a second member comprising an arene, heteroarene, or alkene”.
	Claim 22, lines 1-2, recite “wherein a member of the reaction group comprises a nucleophilic group”.
	It is unclear from the claim language what the relationship is between the first member, the second member and the member.
	Is the member further limiting the first member, the second member or both?

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
	Claims 1 and 3-23 define over the prior art of record because the prior art does not teach or suggest a method of synthesizing an organic molecule using alternating current (AC) electrolysis comprising the steps of obtaining and applying as presently claimed.
	The prior art does not contain any language that teaches or suggests the above. Torii et al. do not teach wherein the reaction group comprises a sequential reaction pair comprising a first member comprising CF3SO2CI, CF3SO2Br, CF3SO2I, CF3SO2Na, Zn(SO2CO3)2, or NaSO2CF3, and a second member comprising an arene, heteroarene, or alkene. Therefore, a person skilled in the art would not have been motivated to adopt the above conditions, and a prima facie case of obviousness cannot be established.
Claims 3-13 and 22-23 would be allowable if rewritten or amended to overcome the 

rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        March 7, 2022